Title: Thomas Jefferson to Carlo Botta, 15 July 1810
From: Jefferson, Thomas
To: Botta, Carlo Giuseppe Guglielmo


          
            Sir
            Monticello. Virginia. 
                     July 15. 10.
          
          I am honoured with your letter of the 12th of January, and altho’ the work you therein mention is not yet come to hand, I avail myself of an occasion, now rendered rare & precarious between our two countries, of anticipating the obligation I shall owe for the pleasure I shall have in perusing it, and of travelling over with you the important scenes quorum pars minima fui. 
		  
		  scenes which have given an impulsion to the world, which as to ourselves has 
                  have been a great blessing, but whether to Europe or not, can only be estimated by him who sees the future as well as the present & past. we are certainly indebted to those who think our revolution worthy of their pen, and who will do
			 justice to our actions and motives; and to yourself I have no doubt we shall owe this obligation, and I now make you my acknolegements with confidence and pleasure. it will be a worthy preface to
			 the
			 history of this age of revolutions to be ended, we know not when, nor how.
		   I pray you to accept the assurances of my great respect & consideration.
          
            Th:
            Jefferson
        